Order entered October                ,   2012


                                                    if




                                                     in The
                                        QEottrt of Ztpptat
                               I tftj itrfrt of 1xa at atta
                                  —          No. 05-12-00222-CR

                                    SAMUEL LEE HILL, Appellant

                                                         V.

                                  TIlE STATE OF TEXAS, Appellee

                           On Appeal from the 204th Judicial District Court
                                        Dallas County, Texas
                                Trial Court Cause No. F11-70789-Q

                                                    ORDER

          The Court ORDERS the trial court to conduct a hearing         to   determine why appellant’s

brief has not been filed.       In this regard, the trial court shall make appropriate findings and

recommendations and determine whether appellant desires to prosecute the appeal, whether

appellant is indigent, or if not indigent, whether retained counsel has abandoned the appeal. See

TEx. R.    App.   P. 38.8(b). If the trial court cannot obtain appellant’s presence at the hearing, the

trial   court   shall conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d 708

(Tex. App.—Corpus Christi 1987. no pet.) (per curiarn). If appellant is indigent, the trial court is

ORDERED to take such measures as may be necessary to assure effective representation, which

may include appointment of new           counsel.
         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.




                                                     D             L
                                                   DAVID L. BRIDGES
                                                   JUSTICE